Citation Nr: 0125176	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
shell fragment wound of the left shoulder, currently 
evaluated as 20 percent disabling.
 
2.  Entitlement to service connection for a back disorder, as 
secondary to a shell fragment wound of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefits sought on 
appeal.

The Board observes that the veteran, through his 
representative's VA Form 646, appears to have raised a claim 
for service connection of a seizure disorder.  The record 
does not reflect any recent development or adjudication of 
this issue.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's shell fragment wound of the left shoulder 
is not productive of moderately severe damage to Muscle Group 
II.

3.  The veteran's shell fragment wound is not productive of 
limitation of motion of the arm, or ankylosis of the 
scapulohumeral articulation, or impairment of the humerus.

4.  The veteran's scar of the left shoulder is not tender and 
painful, nor is it poorly nourished with repeated ulceration. 


5.  There is no medical evidence of a back injury during 
service, and the veteran's current back disorder is not 
causally or etiologically related to the veteran's service or 
the veteran's service-connected shell fragment wound of the 
left shoulder.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for a 
shell fragment wound of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.56, 4.71a, 4.73, 4.118, 
Diagnostic Codes, 5200-5202, 5302, 7803, and 7804 (2000).

2.  A back disability was not incurred or aggravated during 
service, and is not proximately due to or the result of the 
service-connected shell fragment wound of the left shoulder.  
38 U.S.C.A. § 1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran essentially contends that the current disability 
evaluation assigned for his shell fragment wound of the left 
shoulder does not accurately reflect the severity of that 
disability.  Specifically, the veteran asserts that his 
shrapnel wound should be assigned a higher disability 
evaluation because he experiences severe pain.  In addition, 
the veteran contends that he is entitled to service 
connection for a back disability on the basis that his 
service-connected shell fragment wound of the left shoulder 
caused him to develop degenerative joint disease of his back.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
afforded the veteran a VA examination, as well as obtained 
relevant medical records.  The Statement of the Case provided 
to the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ("[I]f BVA determines that [an] omission . . . did not 
prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").

Historically, the veteran was granted service connection for 
a gunshot wound of the left shoulder in a February 1946 
rating decision.  A 10 percent disability evaluation was 
assigned, effective December 1945.  In a July 1947 rating 
decision, the veteran's disability evaluation was increased 
to 20 percent disabling.  This disability evaluation remains 
in effect.

Additionally, the veteran's service medical records show that 
the veteran incurred a moderately severe penetrating shrapnel 
fragment wound in the left posterior axillary fold on April 
30, 1945.  According to the service medical records, the 
injury was initially treated with a sterile dressing, 
followed by a debridement and penicillin.  In addition, a 
record dated May 6, 1945 indicated that the veteran was to 
return to duty on June 9, 1945.  The separation examination 
report also noted the veteran's shell fragment wound of the 
left shoulder did not result in any defects other than a scar 
on the left shoulder.  In addition, the report stated that a 
chest x-ray was negative for significant abnormalities and 
that there were no musculoskeletal disabilities.

According to private medical records from D.J. Jacobs, M.D., 
the veteran was diagnosed with severe low back pain with 
degenerative arthritis.  According to a letter from Dr. 
Jacobs, dated April 1999, the veteran related that he has 
shrapnel in his back and near his heart.  Dr. Jacobs stated 
that the veteran's pain from the shrapnel wound has caused 
severe low back pain with degenerative arthritis.  In 
particular, Dr. Jacobs stated that the veteran has a chronic 
low back disorder due to the shrapnel which makes movement 
difficult and painful, and which caused secondary 
degenerative arthritis.  An October 1999 record from Dr. 
Jacobs stated that the veteran related a history of back 
problems secondary to a war injury in the left shoulder area.  
The veteran stated that he sustained shrapnel in the left 
shoulder and chest areas, which caused him to walk in a 
crooked manner in order to avoid pain in those areas.  
Examination showed scoliosis of the spine and marked 
curvature of the thoracic and lumbar spine, with severe 
limitation of motion, degenerative arthritis, and stiffness.  
According to Dr. Jacobs, the veteran developed a curvature of 
the spine, which caused degenerative arthritis of the 
thoracic and lumbar spine.  Dr. Jacobs opined that the 
degenerative arthritis was caused by the veteran's shrapnel 
wound, because he walked in an "off-balance manner", and this 
caused the veteran's scoliosis.  Another letter from Dr. 
Jacobs, dated June 2000, stated that the veteran has severe 
degenerative arthritis of the spine, with spinal stenosis and 
peripheral neuropathy.  The letter further stated that the 
degenerative arthritis preceded the spinal stenosis.  

Two radiology reports are also of record.  An April 1996 
radiology report from Dale Shampo, M.D., diagnosed the 
veteran with levoscoliosis and degenerative changes of the 
lumbar spine, as well as arteriosclerosis.  In addition, x-
rays showed a 2 X 5mm metallic density overlying the anterior 
axillary portion of the left 7th rib and an irregular 2.5cm 
metallic density adjacent to the neck of the humerus 
suggested a shrapnel fragment.  Also shown were degenerative 
changes to the thoracic spine.  Furthermore, a radiology 
report from Mervin Specht, M.D., dated March 1999, stated 
that x-rays revealed a 3 X 8 mm metallic foreign body or 
shrapnel over the lower thoracic spine on lateral chest view 
and overlying the left 7th rib on the frontal view.  The 
radiology report also stated that there was minimal 
dextroscoliosis and degenerative changes involving the 
thoracic spine.

VA medical records have also been associated with the 
veteran's claims file.  A record dated October 1999 shows 
that the veteran was seen for back pain.  Examination was 
negative for tenderness of the back and pain on straight leg 
raising.  The veteran was diagnosed with a low backache and 
history of prostate cancer.  Other records, also dated 
October 1999, showed that the veteran had a negative bone 
scan and that an x-ray of the veteran's lumbar spine showed 
severe degenerative changes manifested by joint space 
narrowing in the intervertebral disc spaces and severe 
hypertrophic spurring anteriorly.

The veteran was afforded a VA examination in June 1999.  
According to the report, the veteran's claims file revealed 
that the veteran had a shrapnel wound to the left posterior 
shoulder, which penetrated with a retained foreign body at 
the left 7th rib laterally.  The veteran had no bone, nerve, 
or vascular damage.  The veteran complained of intermittent 
pain at the left shoulder with occasional weakness and 
stiffness.  The veteran also complained that as he got older, 
he experienced fatigue and lack of endurance, and that when 
he experienced flare-ups, they were mild, occurred twice a 
day, and lasted for a half-hour.  The veteran stated that 
strenuous work, repetitive moving, or lifting aggravated his 
pain, but that his pain was alleviated by discontinuing the 
aggravating activity or taking Motrin.  The veteran denied 
surgery, dislocation, subluxation, or inflammatory arthritis 
of the left shoulder.  The veteran reported that he is left-
handed.  A muscle and joints examination showed a normal 
contour of the left shoulder without muscle atrophy.  The 
veteran had an oval 2 X 1.5cm shrapnel wound scar at the 
posterior shoulder proximate to the joint line.  The scar was 
noted as superficial and negative for tenderness, adhesion, 
inflammation, and tissue loss.  The left shoulder was 
negative for swelling, deformity, crepitus, or tenderness.  
The examiner also noted that the veteran's left shoulder is 
stable, has full range of motion symmetrical to the right 
shoulder.  Abduction was 170 degrees, flexion was 180 
degrees, rotation was 90 degrees, and impingement was 
negative.   Strength of the shoulder girdle was 5 out of 5.  
The diagnoses were non-tender shrapnel wound scar at the 
posterior aspect of the left shoulder, with a retained 
foreign body at the left 7th rib laterally, soft-tissue 
calcification, and retained shrapnel at the left upper 
humerus, as shown by x-rays, as well as incidental bilateral 
joint degenerative changes.    

A spine and peripheral nerves examination showed that the 
veteran reported that he began experiencing back pain about 
40 years ago, but that it worsened about six years prior to 
the examination.  The veteran complained that he has 
experienced intermittent numbness of the left lower leg and 
toes during the past six years.  The veteran stated that the 
low back pain does not radiate, and that he has good bladder 
and bowel control.  The veteran also complained that movement 
of his back aggravates his pain, and that he has flares two 
or three times per day, of moderate severity, and which last 
about 5 minutes.  The veteran stated that using Motrin 
alleviates his pain.  The veteran reported that he 
occasionally uses a cane or walker, but denied having an 
injury or surgery of the low back.  The veteran also related 
that he retired "naturally" and that his retirement was not 
due to his back pain.  Examination showed a flattening dorsal 
spine and a postural abnormality and fixed deformity of the 
lumbosacral spine with complete loss of lumbar lordosis and 
slight scoliosis.  Limitation of motion showed flexion to 45 
degrees, extension to 5 degrees, rotation to 10 degrees, and 
lateral bending to 5 degrees.  There was no evidence of 
peripheral neuropathy or lumbar radiculopathy, straight leg 
raising was full, and there was no evidence of muscle 
atrophy.  The veteran was able to heel and toe walk.  X-rays 
showed degenerative changes of the acromioclavicular joint 
and shoulder joint, with a 1.5cm piece of shrapnel in the 
soft tissues.  The veteran was diagnosed with degenerative 
joint disease of the dorsal spine and severe degenerative 
joint disease of the lumbosacral spine due to aging.  The 
examiner noted that the retained foreign body from the shell 
fragment wound of the left shoulder is distant from the 
dorsal spine and lumbosacral spine.  The examiner opined 
that, based on a review of the medical evidence, it is 
unlikely that the severe arthritis of the lumbar spine and 
numbness of the left leg are related to the service-connected 
shell fragment wound.  The examiner further opined that the 
severe arthritis of the low back and intermittent numbness of 
the left leg are due to the arthritis of the back, which the 
veteran acquired as a result of age, and that the veteran's 
back disability is unrelated to service-connected left 
shoulder disability.

II.  Increased disability evaluation for a shell fragment 
wound

As stated earlier, the veteran claims that he is entitled to 
an increased disability rating for his service-connected 
shell fragment wound of the left shoulder.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

 The veteran's shell fragment wound of the left shoulder is 
currently evaluated under the criteria for impairment of 
Muscle Group II.  See 38 C.F.R. § 4.73, Diagnostic Code 5302.  
The muscles involved in Muscle Group II include the extrinsic 
muscles of the shoulder girdle:  pectoralis major II 
(costosternal), latissimus dorsi and teres major, pectoralis 
minor, and rhomboid.  The functions affected by these muscles 
include depression of the arm from vertical overhead to 
hanging at one's side, downward rotation of the scapula, and 
forward and backward swing of the arm.  Id.  The currently 
assigned 20 percent disability evaluation reflects moderate 
disability.  The next higher disability evaluation available 
under Diagnostic Code 5302 is a 30 percent disability 
evaluation, which is assigned for moderately severe 
impairment.

The Board notes that for purposes of rating muscle 
disabilities, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).  In rating 
muscle injuries under Diagnostic Codes 5301 through 5323, 
such disabilities shall be classified as slight, moderate, 
moderately severe, or severe.  See 38 C.F.R. § 4.56(d).  

Under VA regulations, a "moderate" muscle disability results 
from an injury that is through and through or a deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  See 38 C.F.R. § 4.56 (d)(2)(i).  There must be 
service department records or other evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly a lowered threshold of 
fatigue after average use, which affects the particular 
functions controlled by the injured muscles.  See 38 C.F.R. 
§ 4.56 (d)(2)(ii).  The objective findings must consist of 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, as 
well as some loss of deep fascia, muscle substance, or 
impairment of muscle tonus, and a loss of power or lowered 
threshold of fatigue when compared to the sound side.  See 
38 C.F.R. § 4.56 (d)(2)(iii).

VA regulations provide that a "moderately severe" muscle 
disability shall represent an injury manifested by a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  See 38 C.F.R. § 4.56 (d)(3)(i).  
There must be service department records or other evidence 
showing hospitalization for a long period for treatment of 
the wound, as well as a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, as 
described above, and, if present, evidence of inability to 
keep up with work requirements.  See 38 C.F.R. § 4.56 
(d)(3)(ii).  Finally, there must be entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side must demonstrate positive 
evidence of impairment.  See 38 C.F.R. § 4.56 (d)(3)(iii).

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 20 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran's shell fragment wound of the left shoulder is 
productive of symptoms indicative of a moderately severe 
disability.   With regard to the veteran's wound, the Board 
acknowledges that the veteran's shrapnel wound was 
penetrating and required treatment with debridement and 
penicillin.  However, there is no evidence of a prolonged 
infection or residual functional impairment.  Additionally, 
there is no evidence of a loss of deep fascia, muscle 
substance, or the normal firm resistance of the muscles, as 
compared with the right arm and shoulder.  Significantly, the 
veteran did not have bone, nerve, or vascular damage, and 
there was no evidence of muscle atrophy, deformity, or 
tenderness.  In addition, the veteran has full range of 
motion and full muscle strength of his left shoulder girdle.  
And, while the Board acknowledges that the veteran complained 
of fatigue and pain, there is no medical evidence 
demonstrating that the veteran consistently experienced 
fatigue or pain in his left shoulder.  Likewise, the 
currently assigned 20 percent rating contemplates the 
veteran's complaints of pain and fatigue, and the veteran 
experiences relief from his pain by rest and medication.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 20 percent disability 
evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5200, 
5201, and 5202 for musculoskeletal disabilities.  With regard 
to the criteria for favorable ankylosis of the scapulohumeral 
articulation, there is no evidence that the veteran has 
ankylosis or limitation of abduction to 60 degrees.  The 
veteran has abduction to 170 degrees. The findings do not 
warrant a 30 percent disability evaluation under Diagnostic 
Code 5200 for favorable ankylosis of the scapulohumeral 
articulation.

Furthermore, under Diagnostic Code 5201, a 30 percent 
disability evaluation is warranted for limitation of motion 
of the arm to midway between the side and shoulder level.  
The veteran had abduction to 170 degrees, flexion to 180 
degrees, and rotation to 90 degrees, without impingement.  As 
such, the Board does not believe an evaluation in excess of 
20 percent under Diagnostic Code 5201 is warranted.

Moreover, with regard to the criteria for a 30 percent 
disability evaluation for impairment of the humerus with 
recurrent dislocation of the scapulohumeral joint requiring 
guarding of all arm movements under Diagnostic Code 5202, the 
evidence does not show that the veteran has dislocated the 
scapulohumeral joint.  At the June 1999 VA examination, the 
veteran denied surgery, dislocation, and subluxation of his 
left shoulder.  Thus, these findings do not warrant a 30 
percent disability evaluation under Diagnostic Code 5202 for 
impairment of the humerus.

There are several additional Diagnostic Codes that are 
potentially relevant to the veteran's disability evaluation.  
Other applicable Diagnostic Codes considered include scar 
ratings such as Diagnostic Codes 7803 and 7804.  Under 
Diagnostic Code 7804, a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  However, the VA examiner 
reported that the veteran had a superficial scar, but that 
the scar is not tender or painful.  With regard to the 
criteria for superficial and poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803, there is no 
specific evidence that the veteran's scar of the left 
shoulder is poorly nourished or that the veteran experiences 
repeated ulceration.  Examination of the veteran's scar was 
negative for inflammation, tissue loss, or adhesion.  
Considering the totality of the record, the Board concludes 
that the findings do not warrant an additional compensable 
rating under these criteria.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his shell fragment 
wound of the left shoulder, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
veteran reported at the June 1999 VA examination that he 
retired "naturally" and not as a result of his disabilities.  
In addition, the veteran's shell fragment wound of the left 
shoulder has not required any medical intervention since the 
veteran was discharged from service.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for a shell fragment wound of the left 
shoulder, on either a schedular or an extra-schedular basis.


III.  Service connection for a back disorder

As discussed previously, the veteran claims that he is 
entitled to service connection for a back disability.  
Specifically, the veteran asserts that the service-connected 
shell fragment wound of the left shoulder caused his back 
disorder.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be granted for a disability that is proximately due to or the 
result of a service-connected disability.  When service 
connection is established for a secondary condition, the 
secondary condition is considered as part of the original 
condition.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).  In addition, service connection is 
permitted for aggravation of a non-service-connected 
disability caused by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (". . . when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability . . 
. over and above the degree of disability existing prior to 
the aggravation.").

The Board finds that the evidence of record does not 
establish service connection for the veteran's back 
disability.  As stated earlier, an award of service 
connection requires that the veteran have a disability as a 
result of an injury incurred during service.  The veteran's 
service medical records are negative for treatment or 
diagnosis of a back disorder. 

An award of secondary service connection requires competent 
medical evidence establishing that a current disability is 
the result of or proximately due to a service-connected 
disability.  In this case, the record contains clear medical 
evidence that the veteran's back disability is not related to 
his in-service shell fragment wound of the left shoulder.  As 
stated earlier, the service medical records are negative for 
treatment for a back disorder as a result of the shell 
fragment wound incurred by the veteran.  Most significantly, 
the VA examiner, after reviewing the veteran's claims file 
and examining the veteran, clearly indicated that the 
veteran's present back disability was not secondary to the 
veteran's service connected shell fragment wound of the left 
shoulder.  The examiner noted that the shell fragment wound's 
location was far from the dorsal spine and lumbosacral spine, 
and that the veteran's arthritis of the back is age-related.  
Likewise, neither of the radiology reports attributed the 
shrapnel fragments to the degenerative changes to the 
veteran's thoracic spine.  Additionally, VA medical records 
were negative for a link between the veteran's service-
connected shell fragment wound and the veteran's back 
disability.  The only evidence of record linking the 
veteran's back disability to his service-connected shell 
fragment wound of the left shoulder are statements from Dr. 
Jacobs, who based his opinion on the history as related by 
the veteran and not actual medical records.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993) (the presumption of 
credibility is not found to "arise" or apply to a physician's 
statement relating the veteran's current disability to 
service where the opinion was based upon an inaccurate 
factual premise or history as related by the veteran).  Thus, 
the Board finds that the opinion by the VA examiner, which 
was based on examination of the veteran, consideration of the 
veteran's assertions and history, and a review of the prior 
evidence of record to be more persuasive.  Accordingly, 
without competent medical evidence of a causal link between 
the service-connected shell fragment wound of the left 
shoulder and the veteran's back disability, the Board finds 
that the veteran is not entitled to service connection for a 
back disability. 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disability or arthritis, to 
include as secondary to the veteran's service-connected shell 
fragment wound of the left shoulder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

An evaluation in excess of 20 percent for a shell fragment 
wound of the left shoulder is denied.

Service connection for a back disability as secondary to a 
service-connected shell fragment wound of the left shoulder 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

